Citation Nr: 0404988	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1943 and from August 1945 to April 1946.  He was a 
prisoner of war (POW) from May 1942 to January 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Manila, Republic of the Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).

A claim for service connection for the cause of the veteran's 
death was denied by the RO in August 1982.

The Board's review of the claim is de novo in light of a 
change in the law concerning POW presumptions which post-
dates the August 1982 RO decision.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet App. Jan. 13, 2004).


FINDINGS OF FACT

1.  The veteran died in September 1979.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

2.  The cause of death listed on the death certificate was 
lobar pneumonia due to congestive heart failure due to 
pulmonary edema.  Another significant condition contributing 
to his death was a possible cerebrovascular accident.  There 
is other medical evidence which indicates that ischemic heart 
disease was a cause of death.

3.  Lobar pneumonia, congestive heart failure, pulmonary 
edema, ischemic heart disease, a myocardial infarction, and a 
cerebrovascular accident were not manifest during service and 
are not attributable to service.


CONCLUSION OF LAW

A disability incurred in wartime service did not cause or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the appellant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).  The record shows that VA has met 
its duties.  The appellant was notified of evidence and 
information needed to substantiate and complete her claim and 
who had what duties in numerous items of correspondence 
including the March 2002 VCAA letter to her.  That letter 
advised her of VA's duty to notify her about her claim, what 
VA's duty to assist her in obtaining evidence is, what the 
evidence must show to establish entitlement, what information 
or evidence was still needed from her, what she could do to 
help with her claim, when and where to send information, and 
what to do if she had questions or needed assistance.

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The July 2002 rating decision constituted an amended initial 
rating decision and followed the VCAA letter.  See Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA made reasonable efforts to obtain service medical 
records, VA medical records, and private medical records.  
Service medical records, a VA examination report, private 
medical records, and the veteran's death certificate  are of 
record.  Reasonable efforts were made to obtain necessary 
evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Brain hemorrhage or cardiovascular-renal disease, including 
hypertension, will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of wartime service.  
Cardiovascular-renal disease applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The service incurrence or aggravation of beriberi, including 
beriberi heart disease, in a former POW is presumed, if it 
becomes manifest to a degree of 10 percent or more after 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of presumptive service connection for 
diseases specific to former prisoners of war, beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c).

Analysis

The veteran's September 1979 death certificate indicates that 
lobar pneumonia due to congestive heart failure due to 
pulmonary edema caused the veteran's death, and that possible 
cerebrovascular accident contributed to his death.  A March 
1980 letter from Ven Verdeflor, Jr., M.D. indicates that the 
veteran expired due to myocardial infarction, lobar 
pneumonia, and congestive heart failure.

There is no probative evidence of lobar pneumonia in service 
or related to service.  It is not shown in service and no 
medical evidence relates it to service.  The veteran did not 
report lobar pneumonia when he was asked in a November 1945 
Affidavit for Philippine Army Personnel (AFPAP) to list all 
illness incurred from December 1941 to return of military 
control, and he did not report it in a January 1946 AFPAP 
when he was asked for a chronological record of his illnesses 
from November 1941 to November 1945.  The veteran's lungs 
were normal on service examination in November 1945.  This 
negative evidence is probative of whether he had or believed 
that he had pneumonia during service.  Dr. Villaruz has 
reported that the veteran had been seen for pneumonia.  The 
dates of treatment have been reported as April 1946 and/or 
April 1948.  It is unclear whether the veteran was seen on 2 
separate occasions or whether there is confusion on his part 
as to the year.  However, pneumonia is not a presumptive 
condition and there is no competent evidence linking either 
the 1946 or the 1948 incident to service.  Equally important 
is the fact that there is no competent evidence linking 
pneumonia at the time of death to any in-service incident.  

Next, there is no probative evidence of congestive heart 
failure in service or related to service.  It is not shown in 
service, it was first shown many years after service, and no 
medical evidence relates it to service.  The veteran did not 
report it in his November 1945 or January 1946 AFPAP, and his 
cardiovascular system and lungs were normal on service 
examination in November 1945.

The probative evidence is against pulmonary edema in service 
or related to service.  It is not shown in service and the 
evidence does not relate it to service.  The veteran did not 
report pulmonary illness between December 1941 and return to 
military control in his November 1945 or January 1946 AFPAP, 
and his lungs were normal on service examination in November 
1945 and these findings are probative negative evidence.  The 
July 1971 letter from Dr. Villaruz reporting bronchopneumonia 
and the veteran being under medical treatment from April 5-
19, 1946 is not probative of an in-service onset.  

The evidence shows that cardiovascular disease, ischemic 
heart disease, myocardial infarction, and 
cardiovascular-renal disease with hypertension were not 
manifest in service or within one year of service and that it 
is unrelated to any incident of service, including the 
veteran's POW experiences.  No medical opinion relates it to 
service, and it was first shown many years after service.  
The veteran's cardiovascular system was normal on service 
examination in November 1945 and he did not report heart 
disease in his November 1945 or January 1946 AFPAP.  
Furthermore, pertinent in-service symptoms were not reported 
at the time of his August 1971 VA compensation examination 
when hypertension and pyelonephritis were diagnosed.  

The June 1979 Iliolo Hospital report of the veteran being 
discovered to be hypertensive in 1944 is not competent 
evidence.  A bare transcription of history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  In this 
case, there is no indication that the transcriber knew the 
veteran during service or that records contemporary with 
service were reviewed.  The statement is a bare statement 
many years after service, with no basis given to explore its 
probative value.  The November 1945 and January 1946 AFPAP's 
were during service and closer to the time period involved, 
and there was an opportunity to examine the veteran in 
November 1945 for any illnesses then claimed and he was 
examined with pertinent findings being recorded 
contemporaneously.  Additionally, the fact that the veteran 
claimed service connection for other diseases in September 
1961, but not for cardiovascular disease to include ischemic 
heart disease, myocardial infarction, and hypertension, is 
very probative negative evidence.  Concerning myocardial 
infarction, Cecilia Suarez, M.D. reported in October 2001 
that the veteran had had a recent acute one diagnosed in July 
1979.  Her report does not relate it to service, and no other 
evidence relates it to service.

Dr. Villaruz does report that the veteran was seen for 
nephritis in 1946.  However, there is no competent evidence 
suggesting that nephritis caused or contributed substantially 
or materially to the cause of death.  The Board notes that 
there is no competent evidence that would establish that 
nephritis was manifest to a compensable degree within 1 year 
of separation or that it was part of the disease processes 
which caused the veteran's death.

The presumption of service connection for beriberi heart 
disease for POW's does not work in the veteran's favor.  
Beriberi heart disease has not been diagnosed.  Ischemic 
heart disease was manifest after the veteran's service, but 
there is no lay or medical evidence that the veteran 
experienced localized edema during service.  After the 
veteran's internment had ended, he listed only malaria in his 
November 1945 and January 1946 reports of his illnesses 
incurred from December 1941 to the date of return to military 
control.  These forms asked him to list all illnesses 
incurred during that time period, so his failure to report 
localized edema is negative evidence.  No evidence indicates 
that the veteran experienced localized edema during 
captivity.  This Veterans Law Judge has reviewed every piece 
of evidence in the claims folder very carefully, including 
the lay statements concerning the veteran's service, and 
notes that not one piece of medical or lay evidence indicates 
that the veteran had localized edema in service.  

There is no probative evidence of a cerebrovascular accident 
in service or within one year of service discharge, or of a 
relationship between it and service.  It is not shown in 
service, and the veteran did not report that a 
cerebrovascular accident had occurred between November 1941 
and his return to military control in his November 1945 or 
January 1946 AFPAP's.  Additionally, the veteran's nervous 
system was normal on service examination in November 1945.  
On VA examination in August 1971, he reported the onset only 
in the last year of occasional numbness and weakness on the 
left side of his body.  A cerebrovascular accident was first 
diagnosed in the veteran's September 1979 death certificate.  
In October 2001 Dr. Verdeflor did not report treatment for or 
diagnosis of a stroke any earlier than September 1979.

The lay reports which are of record showing that the veteran 
suffered from malnutrition, starvation, and hunger, and that 
he collapsed under the heat of the sun in service as a POW, 
and reporting continuing impairment of health since service, 
do not serve by themselves or with the other evidence to 
connect the diseases which caused his death to service.

The evidence establishes that the veteran was a POW and the 
Board accepts that he had in-service hardships.  However, the 
most probative evidence establishes that the causes of death 
included a cerebrovascular accident, ischemic heart disease, 
congestive heart failure, pneumonia, and pulmonary edema.  
There is no competent evidence of the fatal disease processes 
during service and no competent evidence or presumptive law 
or regulations relating the processes to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App.49, 55 (1991).

In light of the above, the claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



